860 So.2d 18 (2003)
Samuel D. GRANBERRY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-54.
District Court of Appeal of Florida, Fifth District.
October 7, 2003.
Rehearing Denied November 20, 2003.
*19 James B. Gibson, Public Defender, and Kevin R. Holtz, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Hunter v. State, 687 So.2d 277 (Fla. 5th DCA 1997).
SHARP, W., ORFINGER and MONACO, JJ., concur.